Name: 2012/382/EU: Political and Security Committee Decision EU BAM Rafah/1/2012 of 3Ã July 2012 on the appointment of the Head of European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah)
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  politics and public safety;  European construction;  international security
 Date Published: 2012-07-14

 14.7.2012 EN Official Journal of the European Union L 186/30 POLITICAL AND SECURITY COMMITTEE DECISION EU BAM RAFAH/1/2012 of 3 July 2012 on the appointment of the Head of European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (2012/382/EU) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2005/889/CFSP of 12 December 2005 on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (1), and in particular Article 10(1) thereof, Whereas: (1) Under Article 10(1) of Joint Action 2005/889/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the EU BAM Rafah mission, including in particular the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Mr Davide PALMIGIANI as Head of the EU BAM Rafah mission, ad interim, for the period from 1 July 2012 to 31 July 2012, HAS ADOPTED THIS DECISION: Article 1 Mr Davide PALMIGIANI is hereby appointed as Head of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah), ad interim, for the period from 1 July 2012 to 31 July 2012. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2012. Done at Brussels, 3 July 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 327, 14.12.2005, p. 28.